UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest reported): March 26, 2013 HYPERSOLAR, INC. (Exact name of registrant as specified in its charter) Nevada 000-54437 26-4298300 (State or other jurisdictionof incorporation) Commissionfile number (IRS Employer Identification No.) 510 Castillo, Suite 304., Santa Barbara, California 93101 Registrant’s telephone number, including area code: (805) 966-6566 Copies to: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))/_/ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 26, 2013, Hypersolar, Inc. (the “Company”) issued a press release to announce that it plans to build a renewable hydrogen generator for commercial use. A copy of such press release is being furnished as Exhibit 99.1 to this current report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release March 26, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hypersolar, Inc. Date: March 26, 2013 By: /s/ Timothy Young Timothy Young Chief Executive Officer 3
